DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant does not address the objections to the specification, however, the amendments made to the specification are sufficient to withdraw the objections. The objections to the specification are withdrawn.
Applicant’s argument regarding the rejection of Claim 1 under 35 U.S.C. 103 over Savitsky in view of Lee has been fully considered but is not persuasive and/or moot under new grounds of rejection as below.
	Applicant’s argument regarding the rejections of Claims 2-6, 8-10-14-19, 21-22 under 35 U.S.C. 103 has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Kim, Oh, and Arai remain applicable to the invention as claimed.
	The rejections of Claims 7 and 20 are withdrawn in view of the cancelation of the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and those depending therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a head-mounted display,” which is not supported by the specification. The specification discloses all other new limitations of the claim, as in [0045] and [0057].

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "in the field of view of the operator" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of applying prior art, the limitation is not considered to be necessarily required, as applicant amended “in the field of view of the operator” from all other claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811) in view of Tashiro et al. (US 20110245670).
	Regarding Claim 1, Mihailescu teaches an ultrasound imaging system, (Abstract “A shared-housing ultrasound transducer […] system”), comprising: an ultrasound probe, ([0167] “an ultrasound probe”), that obtains one or more ultrasound images of a patient, ([0150] “2-dimensional images created by the ultras-sound scanner”), wherein the ultrasound probe comprises a tracking mechanism to generate and send three-dimensional (3D) position information and 3D orientation information of the ultrasound probe, ([0169] “An Inertial Measuring Unit (IMU) 1008 may be integrated into the probe housing shell 1001, into the camera housing shell 1004, or in any other way mechanically registered to the ultrasound probe. […] The IMU could be used by itself […] to determine the position and orientation of the ultrasound probe at each moment in time.” One of ordinary skill in the art at the time of the applicant’s filing would understand that the probe position and orientation data in real time is three-dimensional.), to the AR an augmented reality (AR) device ([0188] “A visualization device 1206 (see FIG. 12), such as […]  augmented reality glasses can be used to visualize and interface with the data” and Figs. 12A and 12B, re-produced below).

    PNG
    media_image1.png
    397
    713
    media_image1.png
    Greyscale

Figs. 12A and 12B of Mihailescu
	However, Mihailescu does not explicitly teach the augmented reality (AR) device comprising a head-mounted display, wherein the AR device displays, on the head-mounted display, the one or more ultrasound images to appear adjacent to the ultrasound probe using the 3D position information and 3D orientation information of the ultrasound probe.
	In an analogous ultrasound imaging field of endeavor, Tashiro teaches an ultrasound imaging system, (Abstract “An ultrasonic diagnostic apparatus”), comprising: the augmented reality (AR) device comprising a head-mounted display, ([0034] “head mounted display (HMD) 13” and [0039] “Since the lens 26 is made of an almost transparent material, the view of the operator Op with HMD 13 mounted is much the same without mounting the HMD 13.”), wherein the AR device displays, on the head-mounted display, the one or more ultrasound images to appear adjacent to the ultrasound probe, (as shown in Fig. 5, re-produced below), using the 3D position information and 3D orientation information of the ultrasound probe ([0055] “On the right side of the ultrasonic image 66 is shown a variety of information 68,” where one of ordinary skill in the art at the time of the applicant’s filing would understand that a variety of information may include the position and orientation of the probe).

    PNG
    media_image2.png
    295
    380
    media_image2.png
    Greyscale

Fig. 5 of Tashiro
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mihailescu and Tashiro because the combination increases concentration and efficiency of the ultrasound examination, as the operator does not have to look back and forth between a display and the patient, both can be observed simultaneously.
	Regarding Claim 2, the modified system of Mihailescu teaches all limitations of Claim 1, as discussed above. Furthermore, Tashiro teaches wherein the one or more ultrasound images dynamically move as a position of the ultrasound probe changes ([0055] “An ultrasonic image 66 is displayed from center to left side of the image display area 64. Although the 2D ultrasonic image (C-image described later) is displayed in the image display area 64 as an example here, the ultrasonic image 66 displayed in the image display area 64 is updated by a newly generated ultrasonic image of various types generated by the ultrasonic image generating section 42 in real time.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because the combination of dynamically updating, or real-time ultrasound imaging provides the advantages of automatic image formation, consistent image quality, many images per second, and the image plane can be rapidly changed during scanning because of the maneuverability of the ultrasound probe and the display’s ability to update as the probe moves.
Regarding Claim 3, the modified device of Mihailescu teaches all limitations of Claim 1, as discussed above. Furthermore, Tashiro teaches wherein the AR device further receives depth information corresponding to the one or more ultrasound images ([0055] “a scale showing the depth inside of the patient PA’s body is displayed on a left side of the ultrasonic image 66.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because receiving the depth information corresponding to the ultrasound image as this is beneficial in procedures, specifically in locating a region or object of interest.
Regarding Claim 6, the modified system of Mihailescu teaches all limitations of Claim 1, as discussed above. Furthermore, Tashiro teaches wherein the ultrasound probe further receives supplemental information and displays the supplemental information in the field of view of the operator ([0047] “the display controller 43 also displays information about the patient Pa, the observed site, date and time, setting condition of the ultrasonic diagnostic apparatus 11, frequency and power of the transmitted ultrasonic waves, frame border indicating ROI, biopsy guide assisting insertion of the biopsy needle, various information such as cross section direction of the displayed 2D ultrasonic image with respect to the scanning area, setting menu, and the like on […] the HMD 13 along with the ultrasonic image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because the combination provides the advantage of displaying information in a supplemental manner, rather than replacing the display of the ultrasound image, or requiring the operator to switch between windows on the display.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811) and Tashiro et al. (US 20110245670), as applied to Claim 3, further in view of Kim et al. (US 20160120508).
Regarding Claim 4, the modified system of Mihailescu teaches all limitations of Claim 3, as discussed above. However, the modified system of Mihailescu does not explicitly teach wherein the ultrasound probe comprises a first input, wherein interacting with the first input changes a depth of the one or more ultrasound images displayed in the field of view of the operator.
In an analogous ultrasound imaging field of endeavor, Kim teaches an ultrasound imaging system, ([0072] “ultrasound diagnosis apparatus 100”), wherein the ultrasound probe comprises a first input, ([0119] “the probe 700 may be equipped with a plurality of buttons 710, 720, 730, 740 formed on a part of the probe 700 to be grasped by the user.”), wherein interacting with the first input changes a depth of the one or more ultrasound images displayed in the field of view of the operator ([0119] “the DEPTH button 740 may provide a function of adjusting the depth of an ultrasound image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kim because providing the input directly on the probe to change the depth of the images displayed allows for ease of use to the operator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811) and Tashiro et al. (US 20110245670), as applied to Claim 1, further in view of Ota (US 20160206283).
Regarding Claim 5, the modified system of Mihailescu teaches all limitations of Claim 1, as discussed above. However, the modified system of Mihailescu does not explicitly teach wherein the ultrasound probe comprises a second input, wherein interacting with the second input freezes one of the one or more ultrasound images.
In an analogous ultrasound imaging field of endeavor, Ota teaches an ultrasound imaging system, (Abstract “An ultrasound diagnostic apparatus”), wherein the ultrasound probe comprises a second input, ([0054] “freeze button B2”), wherein interacting with the second input freezes one of the one or more ultrasound images ([0054] “The freeze button B2 is touched when the operator is to stop the ultrasound image UD”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ota because the combination gives the operator an opportunity to evaluate the obtained ultrasound images, which is advantageous in diagnostic or surgical planning instances. Furthermore, when the ultrasound image or images are frozen, it is no longer necessary for the operator to keep the probe pressed against the patient and the operator is able to take measurements of regions of interest within the image.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811) and Tashiro et al. (US 20110245670), as applied to Claim 1, further in view of Oh et al. (US 20170164928).
Regarding Claim 8, the modified system of Mihailescu teaches all limitations of Claim 1, as discussed above. Furthermore, Tashiro teaches wherein a given ultrasound image comprises: depth information for the given ultrasound image ([0055] “a scale showing a depth inside of the patient Pa's body is displayed on a left side of the ultrasonic image 66.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because it provides ease of understanding to the user of the exact positioning of the ultrasonic image and what region of the patient the user is looking at on the display, which is beneficial when locating a region or target of interest.
However, the modified system of Mihailescu does not explicitly teach wherein a given ultrasound image comprises: position information for the given ultrasound image, such that the one or more ultrasound images and corresponding depth and position information are used to generate a 3D image of a region captured by the ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Oh teaches an ultrasound imaging system, ([0078] “ultrasound diagnosis apparatus 1000”), wherein a given ultrasound image, ([0079] “2D ultrasound image 40”), comprises: position information for the given ultrasound image, ([0100] “the ultrasound diagnosis apparatus 1000 may determine […] positions of voxels in a cross-section of the object represented by the 2D ultrasound image.”), wherein the one or more ultrasound images and corresponding depth and position information are used to generate a 3D image of a region captured by the ultrasound probe ([0165] “the 3D ultrasound virtual endoscopic image 920 generated based on the 2D ultrasound image 910 of the patient's blood vessel,” where 2D ultrasound image 910 and 40 are the same).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Oh because the creation of the 3D image provides an image similar to that if an imaging device, such as an endoscope, was inserted into the region, as taught by Oh in [0166].

Claims 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811) in view of Tashiro et al. (US 20110245670) and Arai et al. (US 20120184852).
Regarding Claim 9, Mihailescu teaches a method for ultrasound imaging, (Fig. 2, re-produced below), comprising:
a) receiving three-dimensional (3D) position information and 3D orientation information from a tracking mechanism, ([0169] “The IMU could be used by itself […] to determine the position and orientation of the ultrasound probe at each moment in time.” One of ordinary skill in the art at the time of the applicant’s filing would understand that the probe position and orientation data in real time is three-dimensional.), wherein an ultrasound probe comprises the tracking mechanism ([0169] “An Inertial Measuring Unit (IMU) 1008 may be integrated into the probe housing shell 1001, into the camera housing shell 1004, or in any other way mechanically registered to the ultrasound probe.”); and
b) receiving a current image captured by the ultrasound probe ([0150] “2-dimensional images created by the ultras-sound scanner”); and
c) using the 3D position information, the 3D orientation information, and the current image, on an augmented reality (AR) device to display the current image to appear adjacent to the ultrasound probe, (Fig. 16, re-produced below, where because the device is mounted on the user (e.g., glasses), if the user looks down at the probe, the display will appear adjacent to the ultrasound probe, see [0188]).

    PNG
    media_image3.png
    447
    723
    media_image3.png
    Greyscale

Fig. 2 of Mihailescu

    PNG
    media_image4.png
    483
    476
    media_image4.png
    Greyscale

Fig. 16 of Mihailescu
However, Mihailescu does not explicitly teach identifying an imaging plane for the current image captured by the ultrasound probe based on the 3D position information and the 3D orientation information; retrieving a reference image from a database, the reference image corresponding to the imaging plane of the current image captured by the ultrasound probe; and using the 3D position information, the 3D orientation information, the current image, and the reference image on an augmented reality (AR) device to display the current image and the reference image to appear adjacent to the ultrasound probe, wherein the AR device comprises a head-mounted display.
In an analogous ultrasound imaging field of endeavor, Tashiro teaches a method for ultrasound imaging, ([0021] “Fig. 1 is a schematic view illustrating an ultrasonic diagnostic apparatus and procedures using the ultrasonic diagnostic apparatus”), comprising: 
a) identifying an imaging plane for the current image captured by the ultrasound probe based on the 3D position information and the 3D orientation information ([0056] “to generate or display the 2D ultrasonic image in the ultrasonic diagnostic apparatus 11, one of three types of 2D ultrasonic images: C-image 71, S-image 72 and A-image 73, whose directions are preliminary determined while using the ultrasonic probe 12 as a reference” and Fig. 6, annotated and re-produced by examiner below); and 
b) using the current image on an augmented reality (AR) device to display the current image and to appear adjacent to the ultrasound probe, (Fig. 5, re-produced above), wherein the AR device comprises a head-mounted display ([0034] “head mounted display (HMD) 13” and [0039] “Since the lens 26 is made of an almost transparent material, the view of the operator Op with HMD 13 mounted is much the same without mounting the HMD 13.”).

    PNG
    media_image5.png
    370
    523
    media_image5.png
    Greyscale

Fig. 6 of Tashiro
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mihailescu and Tashiro because the combination provides a reference for a user to improve the efficiency of the procedure, as alignment of the ultrasound probe is crucial to proper imaging procedures.
However, Mihailescu modified by Tashiro does not explicitly teach retrieving a reference image from a database, the reference image corresponding to the imaging plane of the current image captured by the ultrasound probe; and using the 3D position information, the 3D orientation information, the current image, and the reference image on an augmented reality (AR) device to display the current image and the reference image to appear adjacent to the ultrasound probe, wherein the AR device comprises a head-mounted display.
In an analogous ultrasound imaging field of endeavor, Arai teaches a method for ultrasound imaging, ([0054] “an image-display processing method”), comprising: 
a) retrieving a reference image from a database, ([0019] “volume-data-coordinate storing means”), the reference image corresponding to the imaging plane of the current image captured by the ultrasound probe ([0019] “The reference-image reconstructing means can read the coordinates of the tomographic image data, associated with the scan-plane coordinates determined by the scan-plane-coordinate determining means, from the volume-data-coordinate storing means and can extract the reference image” and [0039] “the volume image data of a pre-obtained ultrasonic image can be drawn as the reference image.”); and 
b) display the reference image to appear adjacent to the ultrasound probe ([0054] “reference image 301” and Fig. 4, re-produced below).

    PNG
    media_image6.png
    438
    431
    media_image6.png
    Greyscale

Fig. 4 of Arai
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Arai as the combination improves efficiency of the procedure, providing a visual to the user as to how the ultrasonic image should ideally look based on how the probe is aligned.
Regarding Claim 11, the modified method of Mihailescu teaches all limitations of Claim 9, as discussed above. Furthermore, Arai teaches wherein the current image is displayed adjacent to the reference image ([0054] “As a result, the reference image is displayed in the same display format and with the same magnification as those of the ultrasonic image 302” and Fig. 4, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Arai as the combination allows for a side-by-side comparison of the current ultrasonic image and the reference image, which is advantageous to a user, as the user does not have to flip through multiple windows, or look at another, separate, display.
Regarding Claim 12, the modified method of Mihailescu teaches all limitations of Claim 9, as discussed above. Furthermore, Tashiro teaches wherein the ultrasound probe further receives supplemental information and displays the supplemental information in an operator’s field of view ([0047] “the display controller 43 also displays information about the patient Pa, the observed site, date and time, setting condition of the ultrasonic diagnostic apparatus 11, frequency and power of the transmitted ultrasonic waves, frame border indicating ROI, biopsy guide assisting insertion of the biopsy needle, various information such as cross section direction of the displayed 2D ultrasonic image with respect to the scanning area, setting menu, and the like on […] the HMD 13 along with the ultrasonic image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because the combination provides the advantage of displaying information in a supplemental manner, rather than replacing the display of the ultrasound image, or requiring the operator to switch between windows on the display.
Regarding Claim 13, the modified method of Mihailescu teaches all limitations of Claim 12, as discussed above. Furthermore, Tashiro teaches wherein the supplemental information comprises one or more of patient information, treatment information, medication information, and a reference image ([0047] “the display controller 43 also displays information about the patient Pa, […], biopsy guide assisting insertion of the biopsy needle, […], and the like on […] HMD 13 along with the ultrasonic image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because the combination provides the advantage of displaying information in a supplemental manner, rather than replacing the display of the ultrasound image, or requiring the operator to switch between windows on the display. Furthermore, patient, treatment, or medication information may be crucial knowledge in efficiency of the procedure.
Regarding Claim 14, the modified method of Mihailescu teaches all limitations of Claim 12, as discussed above. Furthermore, Tashiro teaches wherein the supplemental information is overlaid onto the current image ([0017] “a guide line indicating an insertion direction of a biopsy needle is superimposed upon the tomographic image”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because the combination provides the advantage of clearly visualizing, on the current ultrasound image, any sort of supplemental information that may be beneficial for an operator to be aware of.
Regarding Claim 15, Mihailescu teaches a method for ultrasound imaging, (Fig. 2, re-produced above), comprising:
a) receiving three-dimensional (3D) position information and 3D orientation information from a tracking mechanism, ([0169] “The IMU could be used by itself […] to determine the position and orientation of the ultrasound probe at each moment in time.” One of ordinary skill in the art at the time of the applicant’s filing would understand that the probe position and orientation data in real time is three-dimensional.), wherein an ultrasound probe comprises the tracking mechanism ([0169] “An Inertial Measuring Unit (IMU) 1008 may be integrated into the probe housing shell 1001, into the camera housing shell 1004, or in any other way mechanically registered to the ultrasound probe.”); and
b) receiving a current image captured by the ultrasound probe ([0150] “2-dimensional images created by the ultras-sound scanner”); and
c) using the 3D position information, the 3D orientation information, and the current image, on an augmented reality (AR) device to display the current image to appear adjacent to the ultrasound probe, (Fig. 16, re-produced above, where because the device is mounted on the user (e.g., glasses), if the user looks down at the probe, the display will appear adjacent to the ultrasound probe, see [0188]).
However, Mihailescu does not explicitly teach identifying an imaging plane for the current image captured by the ultrasound probe based on the 3D position information and the 3D orientation information; retrieving a reference image from a database, the reference image corresponding to the imaging plane of the current image captured by the ultrasound probe; and using the 3D position information, the 3D orientation information, the current image, and the reference image on an augmented reality (AR) device to display the current image and the reference image to appear adjacent to the ultrasound probe, wherein the AR device comprises a head-mounted display.
In an analogous ultrasound imaging field of endeavor, Tashiro teaches a method for ultrasound imaging, ([0021] “Fig. 1 is a schematic view illustrating an ultrasonic diagnostic apparatus and procedures using the ultrasonic diagnostic apparatus”), comprising: 
a) identifying an imaging plane for the current image captured by the ultrasound probe based on the 3D position information and the 3D orientation information ([0056] “to generate or display the 2D ultrasonic image in the ultrasonic diagnostic apparatus 11, one of three types of 2D ultrasonic images: C-image 71, S-image 72 and A-image 73, whose directions are preliminary determined while using the ultrasonic probe 12 as a reference” and Fig. 6, annotated and re-produced by examiner above); and 
b) using the current image on an augmented reality (AR) device to display the current image and to appear adjacent to the ultrasound probe, (Fig. 5, re-produced above), wherein the AR device comprises a head-mounted display ([0034] “head mounted display (HMD) 13” and [0039] “Since the lens 26 is made of an almost transparent material, the view of the operator Op with HMD 13 mounted is much the same without mounting the HMD 13.”); and
c) determining a position of a target under a portion of skin of a subject ([0060] “The operator Op pushes the distal end portion 33 of the ultrasonic probe 12 against the observed site of the patient Pa's body, and figures out the position and number of the tumor within the range of the observed site”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mihailescu and Tashiro because the combination provides a reference for a user to improve the efficiency of the procedure, as alignment of the ultrasound probe is crucial to proper imaging procedures. Furthermore, determining a position of a target assists a user in treating and/or returning to the target in the later steps of the procedure.
However, Mihailescu modified by Tashiro does not explicitly teach retrieving a reference image from a database, the reference image corresponding to the imaging plane of the current image captured by the ultrasound probe; and using the 3D position information, the 3D orientation information, the current image, and the reference image on an augmented reality (AR) device to display the current image and the reference image to appear adjacent to the ultrasound probe, wherein the AR device comprises a head-mounted display.
In an analogous ultrasound imaging field of endeavor, Arai teaches a method for ultrasound imaging, ([0054] “an image-display processing method”), comprising: 
a) retrieving a reference image from a database, ([0019] “volume-data-coordinate storing means”), the reference image corresponding to the imaging plane of the current image captured by the ultrasound probe ([0019] “The reference-image reconstructing means can read the coordinates of the tomographic image data, associated with the scan-plane coordinates determined by the scan-plane-coordinate determining means, from the volume-data-coordinate storing means and can extract the reference image” and [0039] “the volume image data of a pre-obtained ultrasonic image can be drawn as the reference image.”); and 
b) display the reference image to appear adjacent to the ultrasound probe ([0054] “reference image 301” and Fig. 4, re-produced above). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Arai as the combination improves efficiency of the procedure, providing a visual to the user as to how the ultrasonic image should ideally look based on how the probe is aligned.
Regarding Claim 16, the modified method of Mihailescu teaches all limitations of Claim 15, as discussed above. Furthermore, Tashiro teaches the method further comprising:
a) identifying an entry point, ([0059] “insertion position with respect to the tumor 79”), and a corresponding trajectory from the entry point for a tool to reach the target ([0059] “the insertion path of the biopsy needle 37 […] with respect to the tumor 79”); and
b) sending the entry point and the corresponding trajectory to the AR device to overlay an image of the entry point and the corresponding trajectory onto the current image ([0017] “a guide line indicating an insertion direction of a biopsy needle is superimposed upon the tomographic image”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because the combination assists a user in guiding a needle to the region or target of interest, eliminating the need for approximation or free-hand guidance by the user to guide the needle, resulting in a more accurate and efficient procedure.
Regarding Claim 17, the modified method of Mihailescu teaches all limitations of Claim 16, as discussed above. Furthermore, Tashiro teaches the method further comprising:
a) receiving position and orientation information from the tool ([0072] “the insertion position and the insertion angle of the biopsy needle 37 against the patient Pa's body are determined.”); and
b) sending the position and orientation information corresponding to the tool to the AR device to overlay an image of the tool onto the entry point and the corresponding trajectory overlaid onto the current image ([0072] “The ultrasonic image 66 thus displayed on the HMD 13 preferably includes information necessary for the procedure interposed thereon. […] Therefore, a biopsy guide 82 indicating the insertion direction of the biopsy needle 37 is preferably superposed onto the ultrasonic image 66 (C-image 71)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because the combination assists a user in guiding a needle to the region or target of interest, eliminating the need for approximation or free-hand guidance by the user to guide the needle, resulting in a more accurate and efficient procedure.
Regarding Claim 19, the modified method of Mihailescu teaches all limitations of Claim 19, as discussed above. Furthermore, Tashiro teaches extracting depth information from the current image captured by the ultrasound probe ([0055] “a scale showing a depth inside of the patient Pa's body is displayed on a left side of the ultrasonic image 66.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because it provides ease of understanding to the user of the exact positioning of the ultrasonic image and what region of the patient the user is looking at on the display, which is beneficial when locating a region or target of interest.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811), Tashiro et al. (US 20110245670), and Arai et al. (US 20120184852), as applied to Claim 9, further in view of Pisano et al. (“Augmented Reality Applied to […]”).
Regarding Claim 10, the modified method of Mihailescu teaches all limitations of Claim 9, as discussed above. However, the modified method of Mihailescu does not explicitly teach wherein the current image appears to project from a distal end of the ultrasound probe.
In an analogous ultrasonic guidance field of endeavor, Pisano teaches a method for ultrasound imaging, (Equipment Specifications “The principal components for the UNC augmented reality system used for the experiments to be described later are: […] A PIE Medical Scanner 200 ultrasound machine, equipped with a 7.5 MHz linear transducer”), wherein the current image appears to project from a distal end of the ultrasound probe (Equipment Specifications “Each ultrasound slice is presented in its proper location and orientation at the moment of acquisition and is displayed properly intersecting with other slices” and Fig. 2, annotated and re-produced by examiner below, which demonstrates the view from inside the head-mounted display with the image projected from the distal end of the ultrasound probe).

    PNG
    media_image7.png
    396
    630
    media_image7.png
    Greyscale

Fig. 2 of Pisano
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Pisano because the combination provides advancements in the field of ultrasound imaging by presenting a clear and concise image display for a user to interpret. The image displayed within the patient is the actual size of the objects being examined, as taught by Pisano in Discussion, making it easy for a user to understand what next steps are needed to be taken. Additionally, the user does not have to attend to the location of their scanning hand relative to the location of the image; when the image of the lesion to be biopsied is registered with respect to the breast the scanning hand might obstruct the user’s view of the lesion and needle, as taught by Pisano in Discussion. Furthermore, the combination provides a method for minimally invasive interventions for deep organs accessible by sonography, as taught by Pisano in Discussion.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811), Tashiro et al. (US 20110245670), and Arai et al. (US 20120184852), as applied to Claim 15, further in view of Cunningham et al. (US 20130038707).
Regarding Claim 18, the modified method of Mihailescu teaches all limitations of Claim 15, as discussed above. However, the modified method of Mihailescu does not explicitly teach sending a position of the target to the AR device to display the position in the field of view of the operator. 
In an analogous augmented reality guidance field of endeavor, Cunningham teaches a method for ultrasound imaging, (Abstract “A system and method for improving a surgeon's vision by overlaying augmented reality information onto a video image of the surgical site. […] Prior to the surgery, a pre-operative image is created from […] ultrasound, or other method of diagnosis using imaging technology.”), comprising: sending a position of the target to the AR device to display the position in the field of view of the operator ([0046] “if the anatomical section is a tumor then the location and margins of the tumor are calculated and then tumor is outlined and labeled on the real time video signal to displayed to the surgeon.”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Cunningham because while although Cunningham teaches the display on a real time video signal, one of ordinary skill in the art would be able to apply the same concept to the ultrasound display in the combined method, as the limitations of Claim 18 merely requires the identification and display  of the position of the target on the AR device for the user, thus making it clear to the user as to where the procedure needs to be carried out, thus there is no confusion as to what is being imaged.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mihailescu et al. (US 20130237811) and Tashiro et al. (US 20110245670), as applied to Claim 1, further in view of Pisano et al. (“Augmented Reality Applied to […]”).
Regarding Claim 21, the modified system of Mihailescu teaches all limitations of Claim 1, as discussed above. However, the modified system of Mihailescu does not explicitly teach wherein displaying the one or more ultrasound images to appear adjacent to the ultrasound probe comprises displaying the one or more ultrasound images to appear as if the ultrasound probe is projecting the one or more ultrasound images onto a region of the patient's body from which the one or more ultrasound images are obtained.
In an analogous ultrasonic guidance field of endeavor, Pisano teaches an ultrasound imaging system, (Equipment Specifications “The principal components for the UNC augmented reality system used for the experiments to be described later are: […] A PIE Medical Scanner 200 ultrasound machine, equipped with a 7.5 MHz linear transducer”), wherein displaying the one or more ultrasound images to appear adjacent to the ultrasound probe comprises displaying the one or more ultrasound images to appear as if the ultrasound probe is projecting the one or more ultrasound images onto a region of the patient's body from which the one or more ultrasound images are obtained (Equipment Specifications “Each ultrasound slice is presented in its proper location and orientation at the moment of acquisition and is displayed properly intersecting with other slices” and Fig. 2, annotated and re-produced by examiner above, which demonstrates the view from inside the head-mounted display with the image projected from the distal end of the ultrasound probe).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Pisano because the combination provides advancements in the field of ultrasound imaging by presenting a clear and concise image display for a user to interpret. The image displayed within the patient is the actual size of the objects being examined, as taught by Pisano in Discussion, making it easy for a user to understand what next steps are needed to be taken, based on size and location of the target. Additionally, the user does not have to attend to the location of their scanning hand relative to the location of the image; when the image of the lesion to be biopsied is registered with respect to the breast the scanning hand might obstruct the user’s view of the lesion and needle, as taught by Pisano in Discussion. Furthermore, the combination provides a method for minimally invasive interventions for deep organs accessible by sonography, as taught by Pisano in Discussion.
Regarding Claim 22, the modified system of Mihailescu teaches all limitations of Claim 1, as discussed above. However, the modified system of Mihailescu does not explicitly teach wherein displaying the one or more ultrasound images to appear as if the ultrasound probe is projecting the one or more ultrasound images onto the region of the patient's body from which the one or more ultrasound images are obtained comprises displaying the one or more ultrasound images to appear as if the ultrasound probe is projecting the one or more ultrasound images as 3D images beneath skin of the region of the patient's body from which the one or more ultrasound images are obtained.
In an analogous ultrasonic guidance field of endeavor, Pisano teaches wherein displaying the one or more ultrasound images to appear as if the ultrasound probe is projecting the one or more ultrasound images onto the region of the patient's body from which the one or more ultrasound images are obtained comprises displaying the one or more ultrasound images to appear as if the ultrasound probe is projecting the one or more ultrasound images as 3D images beneath skin of the region of the patient's body from which the one or more ultrasound images are obtained (Technical Background “We believe that the use of augmented reality (AR) technology that would allow the image to be displayed in three dimensions at its actual location within the patient might significantly simplify both the learning and performing of ultrasound-guided interventions,” Discussion “the image displayed within the patient,” and Fig. 2, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Pisano because the combination provides advancements in the field of ultrasound imaging by presenting a clear and concise image display for a user to interpret. The image displayed within the patient is the actual size of the objects being examined, as taught by Pisano in Discussion, making it easy for a user to understand what next steps are needed to be taken based on size and location of the target. Additionally, the user does not have to attend to the location of their scanning hand relative to the location of the image; when the image of the lesion to be biopsied is registered with respect to the breast the scanning hand might obstruct the user’s view of the lesion and needle, as taught by Pisano in Discussion. Furthermore, the combination provides a method for minimally invasive interventions for deep organs accessible by sonography, as taught by Pisano in Discussion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793